Citation Nr: 0208038	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  01-06 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from June 1942 to June 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).  

The appellant was scheduled for a hearing on May 17, 2002 
before the Board in Washington, D.C.  The appellant did not 
attend the hearing.  The Board notes that in light of the 
appellant's failure to present evidence of good cause, the 
Board has proceeded as if the appellant had withdrawn such 
request.  38 C.F.R. § 20.702(d) (2001).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the appellant's appeal has been obtained by the RO.

2. The veteran died on October [redacted], 2000.  The death 
certificate lists the cause of death as respiratory failure 
due to squamous cell lung cancer.  

3. At the time of the veteran's death, service-connection was 
in effect for residuals of a fracture, compound, comminuted 
of the right tibia and fibula, patellectomy, osteomyelitis, 
chronic evaluated at 60 percent.  

4. There is no evidence that any lung disability, cancer, or 
any chronic respiratory insufficiency existed during or 
within one year after the veteran's separation from service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 5103(A), 5107 (West 
Supp. 2001); 38 U.S.C.A. §§ 1131, 1133, 1310 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs with respect to notice and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); Karnas v. Derwinski
1 Vet. App. 308 (1991).  


In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b), which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  The RO 
issued the statement of the case (SOC) dated in May 2001 that 
contains the pertinent law and regulations, provided notice 
of the denial of the appellant's claim, and notified the 
appellant of her hearing scheduled for May 17, 2002.  
Essentially, in light of the above, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

I. Factual Background

The death certificate reveals that the veteran died of 
respiratory failure due to squamous cell lung cancer.  During 
the veteran's lifetime, service connection was in effect for 
residuals, fracture, compound comminuted, right tibia and 
fibula, patellectomy, osteomyelitis, chronic at 60 percent 
evaluation.  A review of a copy of the veteran's service 
medical records includes findings by the Board of Medical 
Survey, which reveals that the veteran was discharged from 
service due to complications associated with osteomyelitis of 
the right tibia.  Otherwise, the service medical records are 
negative for any pertinent complaints, notations, or 
diagnoses.  

Post-service records include a Naval Hospital record and VA 
examination report dated in February 1948 for treatment of 
osteomyelitis of the right tibia.  Naval Hospital records 
dated in June 1948 and October 1948 include findings of loss 
of use of the right leg.  Naval hospital and treatment 
records dated in June and August 1949 through November 1949 
also disclose continuing treatment for complications related 
to the veteran's chronic osteomyelitis of the right tibia.  
VA examination reports dated in October 1950, October 1951, 
and July 1952 reveal ongoing treatment for residuals of the 
fractured right tibia and fibula, and a patellectomy.  

VA outpatient records extending from January to May 1986 
reflect treatment for recurrent chronic osteomyelitis of the 
right tibia and fibula.  VA outpatient records dated from 
April to October 2000 disclose a history of chronic 
osteomyelitis, hypertension, coronary artery disease, chronic 
renal failure, gastroesophageal reflux disease, and 
cerebrovascular accident.  In an October 2000 clinical 
record, a diagnosis of right perihilar bronchogenic carcinoma 
with bilateral lung metastases is noted.  An October [redacted], 2000 
clinical record disclosed that the veteran died on that date.

II.	Analysis

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She argues that the 
veteran's long-term battle with service-connected 
osteomyelitis significantly contributed to his death in that 
the disease weakened the veteran's ability to maintain strong 
pulmonary function, resulting in respiratory failure.  The 
prevailing law dictates that a veteran is entitled to service 
connection for disability resulting from disease or injury 
coincident with active service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (2001).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 1101, 
1102(3), 1110, 1112, 1113, 5017 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).  In addition, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).  

At the outset, the Board notes that there are no complaints, 
notations, or clinical data otherwise to substantiate 
respiratory or lung-related illnesses or squamous cell cancer 
during or within one year of the veteran's separation from 
service.  As noted above, the veteran's principle cause of 
death was respiratory failure due to squamous cell carcinoma.  
A veteran's death is service connected if the death resulted 
from a disability incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a).  The 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  

As indicated herein, the veteran separated from service in 
June 1947.  As noted above, the veteran was first diagnosed 
and treated for lung cancer with a history of hypertension, 
coronary artery disease, and cerebrovascular accident from 
April 2000 to the time of his death in October 2000, more 
than 50 years after his separation from service.  Prior to 
that time, the medical evidence of record related primarily 
to his service-connected osteomyelitis of the right tibia.  
Overall, the record does not substantiate that the veteran's 
cause of death may be attributed to his period of active 
service.  As noted earlier, the record is silent for any 
pertinent evidence coincident with the veteran's period of 
service and there is no evidence post-service to substantiate 
the appellant's allegations.  Moreover, the appellant has not 
provided or indicated that other medical evidence exists that 
might prove helpful in supporting her claim.  38 U.S.C.A. § 
5107. 

Therefore, there is nothing of record to support that a 
service-connected disability was the principal cause of the 
veteran's death or was etiologically related to his death.  
38 C.F.R. § 3.312(b).  Moreover, in spite of the appellant's 
allegations, there is nothing to support that a service-
connected disability was a contributory cause of death.  38 
C.F.R. § 3.312(c).  The Board notes that evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  In this regard, the Board points out that the 
appellant's remarks to the effect that the veteran's service-
connected osteomyelitis contributed to the veteran's death do 
not constitute competent clinical evidence for service 
connection purposes.  The appellant has not provided any 
evidence of the requisite skills, training, or qualifications 
otherwise so as to render her statements medically sound.  

Therefore, in light of the above, the Board finds that the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5107.  
Further, the Board notes that the principles of reasonable 
doubt do not apply in this case based on the factual 
circumstances as stated herein.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2001). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

